 

 

Case 2:21-dNDIEDI STAKES INSTRIDICOOURT ZCENFRAODESTRICTIORCALIPORNIAage ID #:4

 

CIVIL COVER SHEET
1. (a) PLAINTIFFS ( Check box if you are representing yourself (] ) | DEFENDANTS ( Check box if you are representing yourself [1] )
CALIFORNIA SPECIALTY INSULATION, INC. ALLIED WORLD SURPLUS LINES INSURANCE COMPANY

 

 

(b) County of Residence of First Listed Plaintiff San Bernardino | County of Residence of First Listed DefendantNEW YORK

 

 

(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

(c) Attorneys (Firm Name, Address and Telephone Number) If you are | Attorneys (Firm Name, Address and Telephone Number) If you are
representing yourself, provide the same information. representing yourself, provide the same information.

Spencer A. Schneider (SBN 175071) (310) 447-9000 Greg Newman (SBN 169057) (310) 445-0800
BERMAN BERMAN BERMAN SCHNEIDER & LOWARY, LLP [SELMAN BREITMAN, LLP

11900 West Olympic Boulevard, Suite 600 11766 Wilshire Boulevard, Sixth Floor

Los Angeles, CA 90064-1151 Los Angeles, CA 90025-6546

 

li. BASIS OF JURISDICTION (Place an X in one box only.) | IIL. CITIZENSHIP OF PRINCIPAL PARTIES-For Diversity Cases Only
(Place an X in one box for plaintiff and one for defendant)
PTF DEF PTF DEF
["] 1. U.S. Government L] 3. Federal Question (U.S. Citizen of This State 1 1 11 Incorporated or Principal Place J) 4 (] 4
Plaintiff G ment Not a P 7 of Business in this State
ainti jovern ot a Party) Citizen of Another State [1] 2 BH 2. Incorporated and Principal Place[_] 5 5

 

 

[1] 2. U.S. Government [X] 4. Diversity (Indicate Citizenship _| Citizen or Subject of a of Business in Another State
Defendant of Parties in Item III) Foreign Country 11 33 Foreign Nation Lele
IV. ORIGIN (Place an X in one box only.) OJ 6. Multidistrict [[] 8. Multidistrict
C1 1. Original 2. Removed from [[] 3. Remanded from[] 4. Reinstated or [[] 5. Transferred from Another Litigation - Litigation -
Proceeding State Court Appellate Court Reopened District (Specify) Transfer Direct File

 

V. REQUESTED IN COMPLAINT: JURY DEMAND: [_] Yes No (Check "Yes" only if demanded in complaint.)
CLASS ACTION under F.R.Cv.P. 23: L] Yes No [_] MONEY DEMANDED IN COMPLAINT: $

VI. CAUSE OF ACTION (Cite the U.S. Civil Statute under which you are filing and write a brief statement of cause. Do not cite jurisdictional statutes unless diversity.)
Declaratory Relief

 

 

F

   
  

VII. NATURE OF SUIT (Place an X in one box only).
A aan 5 Bue

                  
     
    
       
 
 
   

 

 

 

       
     
    
 

 

j ee i is eo ie Ne s gee
CI 375 False Claims Act 110 Insurance CO 240 Torts to Land CL 462 Naturalization Habeas Corpus: LJ] 820 Copyrights
[1 376 Qui Tam CJ 120 Marine [] 245 Tort Product Application [] 463 Alien Detainee (C1 830 Patent
Liability 465 Other (1) 510 Motions to Vacate
(31 USE 3729(a)) [7] 130 Miller Act [_] 290 All Other Real O Immigration Actions Sentence C) 835 Patent - Abbreviated
Prope am —_ ew Drug Application

L) 400 State t LO 140 Negotiable erty [] 530 General Oo
g Reapportionmen Instrument : [-] 535 Death Penalty 840 Trademark

410 Antitrust 5
5 | 180 Recovery of | iuRy |) 370 other Fraud Other: Cl Of2018 TSA) Secrets Act

430 Banks and Banking Overpayment & O 310 Airplane . . Oo 540 Mandamus/Other
L] 450 Commerce/lCc Enforcement of (J 371 Truth in Lending

Rates/Etc. Judgment CL] 315 Airplane LZ 380 Other Personal [1] 560 Civil Rights
oO oO 151 Medicare Act Oo prone Soy le Property Damage CO 555 Prison Condition LJ 861 HIA (1395ff)

460 Deportation ssault, Libe!

° - L] 152 Recovery of Slander 385 Property Damage |["] 560 Civil Detainee 1 862 Black Lung (923)

470 Racketeer influ Product Liability Conditi f

enced & Corrupt Org. Defaulted Student |[[] 330 Fed. Employers’ reer Confir sment (1) 863 piwe/DIWw (405 (g))
[1] 480 Consumer Credit Loan (Excl. Vet.) Liability NKRUPTE sili 1 864 SSID Title XVI

CL 340 Marine CL 422 Appeal 28 E
| 490 Cable/Sat TV 153 Recovery of
Overpayment of | [_] 345 Marine Product USC 158 L_] 626 Drug Related [_] 865 RSI (405 (g))

1) 850 Securities/Com- Vet. Benefits Liability C) 423 withdrawal 28 [7] Seizure of Property 21 fpr a

modities/Exchange [7] 160 stockholders’ L_] 350 Motor Vehicle USC $7 USC 881

   

   
 
      

 
  

[7] 890 other Statutory Suits CO 365 Motor Vehicle “i RI gU 600 other CI 870 Taxes (US. Pinto
Actions oO roduct Liabit 440 Other Civil Right efendant)
: 490 Other “Thi
LI 891 Agricultural Acts Contract O ey Personal |] 441 Voting [1 710 Fair Labor Standards | Soe ne Pan 26 USC
893 Environmental oO 1495 Contract oO . Act
362 Personal Injury- Ci
Matters lahili 442 Employment
[1] 895 Freedom of info Product Mapiily Med Malpratice CL) 443 Housing! 0 Relating
Act [7] 196 Franchise Cl 365 Personal Injury- Accommodations

CI] 740 Railway Labor Act
Ci 751 Family and Medical

Product Liability

L] 445 American with
(1) 367Heaith Care/

 

Cc] 896 Arbitration

 

 

 

 

 

 

_ Disabilities-

(_] 899 Admin. Procedures O a ane at on Pharmaceutical Emptoyment Leave Act

ActReview of Appeal of | 950 Foreclosure Product Liability [] 446 american with | LL) 790 Other Labor

Agency Decision [1] 268 Asbestos Disabilities-Other Litigation
[-] 950 Constitutionality of | [_] 230 Rent Lease & Personal injury [1] 448 Education [1] 791 Empioyee Ret. Inc.

State Statutes Ejectment Product Liability Security Act
FOR OFFICE USE ONLY: Case Number:
CV-71 (10/20) CIVIL COVER SHEET American LegalNet, Inc, Page 1 of 3

 

www.FormsWorkFlow.com &
Case 2:21-UNUEDISTAAES JASTRIDICEOIRT ,ACENTRAD DISTRICT MORQCALIFORNiAage ID #:5

CIVIL COVER SHEET

VIII. VENUE: Your answers to the questions below will determine the division of the Court to which this case will be initially assigned. This initial assignment is subject
to change, in accordance with the Court's General Orders, upon review N by the Court of your Complaint or Notice of Removal.

 

QUESTION A: Was this case removed
from state court?

xX Yes TC No

If "no, " skip to Question B. if "yes," check the
box to the right that applies, enter the
corresponding division in response to
Question E, below, and continue from there.

one of its agencies or employees, a
PLAINTIFF in this action?

C] Yes No

If "no, " skip to Question C. If "yes," answer
Question B.1, at right.

eS :
QUESTION C: Is the United States, or
one of its agencies or employees, a
DEFENDANT in this action?

C] Yes xX] No

If "no, " skip to Question D. if "yes," answer
Question C.1, at right.

 

 

 

 

Xx Los Angeles, ' Ventura, Santa Barbara, or San Luis s Obispo Western
C] Orange Southern
CJ Riverside or San Bernardino Eastern

 

B.1. Do 50% or more of the defendants who reside in
the district reside in Orange Co.?

check one of the boxes to the right »

 

YES. Your case will initially be assigned to the Southern Division,

Cc] Enter "Souther" in response to Question E, below, and continue
from there.

 

[-] NO. Continue to Question B.2.

 

B.2. Do 50% or more of the defendants who reside in
the district reside in Riverside and/or San Bernardino
Counties? (Consider the two counties together.)

check one of the boxes to the right »

 

See a os : a
C.1. Do 50% or more of the plaintiffs who reside in the

district reside in Orange Co.?
check one of the boxes to the right »

YES. Your case will initially be assigned to the Eastern Division.

CL Enter "Eastern" in response to Question E, below, and continue
from there.

 

NO. Your case will initially be assigned to the Western Division.

[] Enter "Westem" in response to Question E, below, and continue
from there.

YES. Your case will initially be assigned t to the Souther Division.
Enter "Southern" in response to Question E, below, and continue;
from there.

 

[_] NO. Continue to Question C.2.

 

 

C.2. Do 50% or more of the plaintiffs who reside in the
district reside in Riverside and/or San Bernardino
Counties? (Consider the two counties together.)

check one of the boxes to the right »

YES. Your case will initially be assigned to the Eastern Division.

TC] Enter "Eastern" in response to Question E, below, and continue}
from there.

 

NO. Your case will initially be assigned to the Western Division.

Cc] Enter "Western" in response to Question E, below, and continue)
from there.

 

 

 

Indicate the location(s) in which 50% or more of plaintiffs who reside in this district
reside. (Check up to two boxes, or leave blank if none of these choices apply.)

 

appl

 

    

 

 

If “no,” go to question D2 to the right. »>

Indicate the location(s) in which 50% or more of defendants who reside in this
district reside. (Check up to two boxes, or leave blank if none of these choices

D. 1. ‘Is there at least one answer in Column A?

rT] Yes No
If "yes," your case will initially be assigned to the
SOUTHERN DIVISION.
Enter "Southern" in response to Question E, below, and continue from there.

Enter "Western" in response to Question E, below. y

D.2. Is there at least one answer in Column B?

Yes C No
If "yes," your case will initially be assigned to the
EASTERN DIVISION.
Enter "Eastern" in response to Question E, below.
If "no," your case will be assigned to the WESTERN DIVISION.

 

 

CV-71 (10/20)

CIVIL COVER SHEET

ican LegalNet, Inc.
Page 2 of 3

 
Case 2:21-UNTEDISTAAES DISTRIGICQOURT CENTRAD DISTRICT ORCA IFORNAage ID #:6
CIVIL COVER SHEET

IX(a). IDENTICAL CASES: Has this action been previously filed in this court? xX] NO [] YES

If yes, list case number(s):

 

IX(b). RELATED CASES: Is this case related (as defined below) to any civil or criminal case(s) previously filed in this court?
NO L] YEs

If yes, list case number(s):

 

Civil cases are related when they (check all that apply):
C] A. Arise from the same or a closely related transaction, happening, or event;
CT] B. Call for determination of the same or substantially related or similar questions of law and fact; or

CI C. For other reasons would entail substantial duplication of labor if heard by different judges.

Note: That cases may involve the same patent, trademark, or copyright is not, in itself, sufficient to deem cases related.

A civil forfeiture case and a criminal case are related when they (check all that apply):

LI A. Arise from the same or a closely related transaction, happening, or event;
C] B. Call for determination of the same or substantially related or similar questions of law and fact; or

C] C. involve one or more defendants from the criminal case in common and would entail substantial duplication of
labor if heard by different judges. :

 

X. SIGNATURE OF ATTORNEY
(OR SELF-REPRESENTED LITIGANT) :/s/Gregory J. Newman DATE: March 22, 2021

Notice to Counsel/Parties: The submission of this Civil Cover Sheet is required by Local Rule 3-1. This Form CV-71 and the information contained herein
neither replaces nor supplements the filing and service of pleadings or other papers as required by law, except as provided by local rules of court. For
more detailed instructions, see separate instruction sheet (CV-071A).

 

 

Key to Statistical codes relating to Social Security Cases:
Nature of Suit Code Abbreviation Substantive Statement of Cause of Action

All claims for health insurance benefits (Medicare) under Title 18, Part A, of the Social Security Act, as amended. Also,
861 HIA : : , : : vi ae : ,

include claims by hospitals, skilled nursing facilities, etc., for certification as providers of services under the program.

(42 U.S.C. 1935FF(b))

862 BL All claims for "Black Lung" benefits under Title 4, Part B, of the Federal Coal Mine Health and Safety Act of 1969. (30 U.S.C.
923)
All claims filed by insured workers for disability insurance benefits under Title 2 of the Social Security Act, as amended; plus
863 Diwc all claims filed for child's insurance benefits based on disability. (42 U.S.C. 405 (g))
All claims filed for widows or widowers insurance benefits based on disability under Title 2 of the Social Security Act, as
863 DIWW amended. (42 U.S.C. 405 (g))
864 SsID All claims for supplemental security income payments based upon disability filed under Title 16 of the Social Security Act, as
amended.
865 RSI All claims for retirement (old age) and survivors benefits under Title 2 of the Social Security Act, as amended.

(42 U.S.C. 405 (g))

 

CV-71 (10/20) CIVIL COVER SHEET Page 3 of 3

 
